Citation Nr: 0336657	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-20 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for private medical 
expenses incurred on May 22, 2002, and May 29, 2002.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2002 determinations by Network 
Authorization Office (NAO) of the Department of Veterans 
Affairs Medical Center (VAMC) in Canandaigua, New York, that 
the veteran was not entitled to payment or reimbursement for 
the cost of private medical expenses incurred on May 22, 
2002, and May 29, 2002.  The veteran subsequently perfected 
an appeal of those determinations.  During that stage of the 
appeal, the VAMC issued a Statement of the Case (SOC) in 
November 2002.


REMAND

The appellant is seeking entitlement to payment or 
reimbursement for the cost of medical care administered to 
him through United Medical Associates on May 22, 2002, and 
May 29, 2002.  

Initially, in adjudicating the claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received from a private 
physician in May 2002.  See 38 U.S.C.A. § 1703(a) (West 
2002); see also 38 C.F.R. § 17.54 (2003).  This is a factual, 
not a medical, determination.  See Similes v. Brown, 5 Vet. 
App. 555 (1994).

38 C.F.R. § 17.52(a) provides, in pertinent part, "When VA 
facilities or other Government facilities are not capable of 
furnishing economical hospital care or medical services 
because of geographic inaccessibility or are not capable of 
furnishing care or services required, VA may contract with 
non-VA facilities for care . . . .  When demand is only for 
infrequent use, individual authorizations may be used."




38 C.F.R. § 17.52(a) further provides, in pertinent part, 
"Care in public or private facilities, however, subject to 
the provisions of § 17.53 through f [sic; there does not 
appear to be a subsection f in section 17.53], will only be 
authorized, whether under a contract or an individual 
authorization, for (1) hospital care or medical services to a 
veteran for the treatment of - (i) A service-connected 
disability; or (ii) A disability for which a veteran was 
discharged or released from the active military, naval, or 
air service or (iii) A disability of a veteran who has a 
total disability permanent in nature from a service-connected 
disability, or (iv) For a disability associated with and held 
to be aggravating a service-connected disability, or (v) For 
any disability of a veteran participating in a rehabilitation 
program . . . and when there is a need for hospital care or 
medical services for any other reasons enumerated in § 
17.48(j) [sic; there does not appear to be a subsection j in 
section 17.48]."  (2) Medical services for the treatment of 
any disability of - (i) A veteran who has a service-connected 
disability rated at 50 percent or more. . . ."

The record reflects that the private medical treatment 
received by the veteran on May 22, 2002, and May 29, 2002, 
consisted of follow-up care related to a previous myocardial 
infarction.  The Board notes that the veteran is not service 
connected for residuals of a myocardial infarction or for any 
other cardiovascular disease.  Nevertheless, the record 
reveals that the NAO apparently did pay for the veteran's 
initial hospitalization following his myocardial infarction 
and for several follow-up care appointments with Dr. S., a 
private cardiologist.  Unfortunately, a review of the 
veteran's medical administration services (MAS) file does not 
reveal the basis on which the NAO decided to authorize these 
payments.

As noted above, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received from a private 
physician in May 2002.  In order to make this determination, 
the Board believes that it would be useful to have all 
records pertaining to the payment by the VAMC of the prior 
medical expenses incurred by the veteran as a result of his 
myocardial infarction.  




Therefore, the Board concludes that a remand of this case is 
warranted so that the NAO can collect all records pertaining 
to the payment of prior private medical expenses incurred by 
the veteran as a result of his myocardial infarction, to 
include those pertaining to follow-up care received from Dr. 
S. after his initial hospitalization, and associate them with 
his MAS file.

The Board notes that reimbursement for unauthorized medical 
expenses is available only "where - (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program (as defined in section 
3101(9) of this title), and (ii) is medically determined to 
have been in need of care or treatment . . . .; and (3) [VA] 
or other Federal facilities were not feasibly available, and 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical."  38 U.S.C.A. § 
1728(a) (emphasis added); 38 C.F.R. § 17.120 (2003) (formerly 
38 C.F.R. § 17.80).

In a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in February 2003, the veteran asserted that he had been found 
to be permanently and totally disabled as a result of a 
service-connected disability.  However, although the November 
2002 SOC issued by the NAO indicates that the veteran had 
been found to be totally disabled due to a service-connected 
disability, there is no indication in that document that this 
total disability rating had also been found to be permanent 
in nature.  Thus, while this case is in remand status, the 
NAO should clarify whether or not the veteran's total 
disability rating has been adjudicated by a VA Regional 
Office (RO) as being permanent.




As noted above, in order to establish entitlement to 
reimbursement for unauthorized medical expenses, it must be 
shown that the treatment in question was rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  In this case, the treatment at 
issue has been described by the veteran and his accredited 
representative as follow-up care received following an 
earlier hospitalization for a myocardial infarction.  
Certainly, this characterization of the veteran's treatment 
as "follow-up care" would suggest that it was not provided 
on an emergency basis.  However, the Board believes that the 
records of this treatment must be reviewed before any final 
conclusion can be reached regarding the nature of the 
treatment.  Therefore, while this case is in remand status, 
the NAO should obtain the records of the treatment received 
by the veteran from Dr. S. on May 22, 2002, and May 29, 2002, 
and associate them with the claims folder.

In this case, the veteran's claim for reimbursement of 
medical expenses was specifically denied by the NAO on the 
basis that the medical care in question was feasibly 
available at a VAMC.  However, the veteran's accredited 
representative has pointed to the records of B.B., the 
veteran's primary health care provider at the VA medical 
facility in Binghamton, in support of the contention that a 
VAMC was not feasibly available to the veteran because of the 
severity of his disabilities.  Also, in a November 2002 
statement, the veteran indicated that he was enclosing a copy 
of a cardiology referral from B.B. in support of his claim.  
However, there is no such copy in the veteran's MAS file.  

Because the medical records of the veteran's primary health 
care provider have been specifically cited by both the 
veteran and his accredited representative in support of his 
claim, the Board concludes that they must be obtained and 
associated with the veteran's MAS file before a final 
decision can be made.

Moreover, once those records have been obtained, the VAMC 
should once again submit the veteran's MAS file to a VA 
physician for an opinion as to whether or not a VA medical 
facility was feasibly available to the veteran on May 22, 
2002, and May 29, 2002.

Accordingly, this case is remanded for the following action:

1.  The NAO should collect all records 
pertaining to the payment of prior 
private medical expenses incurred by the 
veteran as a result of his myocardial 
infarction, to include those pertaining 
to follow-up care received from Dr. S. 
after his initial hospitalization, and 
associate them with the MAS file.  In 
particular, the NAO should include any 
correspondence submitted by the veteran 
or his representative in an effort to 
obtain payment or authorization for such 
treatment; and medical records or health 
insurance claims forms submitted by the 
veteran in regard to such treatment; and 
any letters issued to the veteran or his 
health care providers authorizing payment 
for such treatment. 

2.  The NAO should make arrangements to 
obtain the veteran's treatment records 
from B.B., his primary health care 
provider at the VA medical facility in 
Binghamton for the period from January 
2002 to June 2002.  These records should 
be associated with the veteran's MAS 
file.

3.  The NAO should make arrangements to 
obtain the records of the treatment 
received by the veteran from Dr. S. on 
May 22, 2002, and May 29, 2002, and 
associate them with the claims folder.

4.  The NAO should contact the RO that 
has jurisdiction over the veteran's 
disability benefits, and clarify whether 
or not the veteran's total disability 
rating has been specifically adjudicated 
as being permanent in nature.  

5.  Once the foregoing development has 
been completed, the NAO should submit the 
veteran's claims folder to an appropriate 
VA physician for review.  The physician 
should offer an opinion as to whether or 
not the treatment received on May 22, 
2002, and/or May 29, 2002, was rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health.  The physician should 
also, in light of the severity of the 
veteran's current disabilities, offer an 
opinion as to whether a VA medical 
facility was feasibly available to the 
veteran on May 22, 2002, and/or May 29, 
2002.

6.  The NAO should then readjudicate the 
issue of entitlement to payment or 
reimbursement of private medical expenses 
incurred on May 22, 2002, and May 29, 
2002.  If the benefit sought on appeal 
remains denied, the NAO should issue an 
SSOC containing discussion and analysis 
of all pertinent provisions of the law 
and regulations, and the appellant should 
be afforded time in which to respond.  
The veteran's MAS file should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


